SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decision in Allison v. Principi, 01-1546 (March 27, 2003), and have this case remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir.2004). Peter E. Allison opposes and moves the court to affirm the Court of Appeals for Veterans Claims’ decision. The Secretary replies.*
To the extent the Secretary requests remand for consideration of additional issues not related to Conway, the court makes no ruling. These issues may be raised before the Court of Appeals for Veterans Claims on remand.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Secretary’s motion to vacate and remand is granted.
(2) Allison’s motion to affirm the Court of Appeals for Veterans Claims’ decision is denied.

 Before filing the motion to vacate and remand, the Secretary sought a continuance of the stay in the above captioned appeal. The motion to continue the stay is granted. We note that Allison asks that "some type of arrangement be made for free legal representation" on remand, however, the court has no procedure for the appointment of counsel before it or any other court. See Practice Note, Fed. Cir. R. 24.